DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 03/09/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanehara et al. (US 2018/0257706).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2012/0181765) in view of Kanehara et al. (US 2018/0257706), as cited by Applicant.
With respect to claims 7, 14 and 20, Hill et al. discloses a vehicle comprising: first (102) and second (104) wheels coupled to a chassis (fig. 2) by a four-bar linkage (fig. 4) which allows the wheels (102, 104) and the chassis (fig. 2) to tilt (figs. 5-6) with respect to a median plane of the central frame/chassis (fig. 2); a sensor (1106) configured to detect directional information/lateral deflection regarding a net force vector applied to the chassis (fig. 2); a tilting actuator (404) operatively coupled to the chassis and configured to selectively tilt the chassis (fig. 2); wherein the tilting actuator (404) is configured to tilt the chassis (fig. 2) to reduce misalignment between the net force vector and the median plane of the chassis (fig. 2), in response to the sensor (1106) detecting lateral deflection of the net force vector; and a controller (paragraph 91) including processing logic configured to selectively control the first/tilting actuator (112) in response to the directional information/lateral deflection from the sensor (1106) to automatically maintain the net force vector in alignment with the median plane of the central frame/chassis (fig. 2) and wherein the four-bar linkage (fig. 4) includes a top suspension bar (236, 238), a bottom suspension bar (414, 418), a left suspension bar (228) and a right suspension bar (226), and wherein the top suspension bar (236, 238) includes a pair of upper suspension arms (236, 238) each having an inner end coupled together at a first pivot element (426).  (Figs. 1-13, paragraphs 27-135.)  Hill et al. is silent regarding an actuator operatively coupled to the pair of wheels and configured to selectively steer the pair of wheels.  Kanehara et al. teaches of a motorized steering actuator (27) operatively coupled to the pair of wheels (11L, 11R) and configured to selectively steer the pair of wheels (11L, 11R).  (Figs. 1-2, paragraphs 74-77.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kanehara et al. into the invention of Hill et al. in order to effectively steer the wheels.  (Paragraphs 74-75.)  
With respect to claim 9, Hill et al., as modified, discloses wherein the four-bar linkage includes a central element (figs. 6, 8) rigidly coupled to the frame/chassis (figs. 2, 8), and wherein the first pivot element (426) is attached to the central element (figs. 6, 8).  (Figs. 1-13, paragraphs 27-135.) 
With respect to claim 10, Hill et al., as modified, discloses the four-bar linkage includes a central element (figs. 6, 8) rigidly coupled to the frame/chassis (figs. 2, 8), and wherein the central element (figs. 6, 8) includes the first pivot element (426).  (Figs. 1-13, paragraphs 27-135.)  
With respect to claim 11, Hill et al., as modified, discloses the bottom suspension bar (414, 418) includes a pair of lower suspension arms (414, 418) each having an inner end rotatably coupled together at a second pivot element (424).  (Figs. 1-13, paragraphs 27-135.)  
With respect to claim 12, Hill et al., as modified, discloses the four-bar linkage assembly includes a central element (figs. 6, 8) rigidly coupled to the frame (figs. 2, 8), and wherein the first pivot element (426) and the second pivot element (424) are rigidly coupled to the central element (figs. 6, 8).  (Figs. 1-13, paragraphs 27-135.)
With respect to claim 13, Hill et al., as modified, discloses a first one (238) of the pair of upper suspension arms extends parallel (fig. 4) to a first one (418) of the pair of lower suspension arms, and a second one (236) of the pair of upper suspension arms extends parallel (fig. 4) to a second one (414) of the pair of lower suspension arms.  (Figs. 1-13, paragraphs 27-135.)  
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2012/0181765) in view of Takenaka et al. (US 2018/0057050).
With respect to claims 14 and 20, Hill et al. discloses a vehicle comprising: first (102) and second (104) wheels coupled to a chassis (fig. 2) by a four-bar linkage (fig. 4) which allows the wheels (102, 104) and the chassis (fig. 2) to tilt (figs. 5-6) with respect to a median plane of the central frame/chassis (fig. 2); a sensor (1106) configured to detect directional information/lateral deflection regarding a net force vector applied to the chassis (fig. 2); a tilting actuator (404) operatively coupled to the chassis and configured to selectively tilt the chassis (fig. 2); wherein the tilting actuator (404) is configured to tilt the chassis (fig. 2) to reduce misalignment between the net force vector and the median plane of the chassis (fig. 2), in response to the sensor (1106) detecting lateral deflection of the net force vector; and a controller (paragraph 91) including processing logic configured to selectively control the tilting actuator (112) in response to the directional information/lateral deflection from the sensor (1106) to automatically maintain the net force vector in alignment with the median plane of the central frame/chassis (fig. 2) and wherein the four-bar linkage (fig. 4) includes a top suspension bar (236, 238), a bottom suspension bar (414, 418), a left suspension bar (228) and a right suspension bar (226), and wherein the top suspension bar (236, 238) includes a pair of upper suspension arms (236, 238) each having an inner end coupled together at a first pivot element (426).  (Figs. 1-13, paragraphs 27-135.)  Hill et al. is silent regarding an actuator operatively coupled to the pair of wheels and configured to selectively steer the pair of wheels.  Takenaka et al. teaches of steering actuator including a servo motor (35) operatively coupled to the pair of wheels (3f) and configured to selectively steer the pair of wheels (3f).  (Figs. 1-5, paragraphs 79-80.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dynamically balanced structure as described in Takenaka et al. into the invention of Hill et al. in order to variably control the steering angle.  (Paragraphs 79-80.)  
With respect to claim 15, Hill et al., as modified, discloses wherein the four-bar linkage includes a central element (figs. 6, 8) rigidly coupled to the frame/chassis (figs. 2, 8), and wherein the first pivot element (426) is attached to the central element (figs. 6, 8).  (Figs. 1-13, paragraphs 27-135.) 
With respect to claim 16, Hill et al., as modified, discloses the four-bar linkage includes a central element (figs. 6, 8) rigidly coupled to the frame/chassis (figs. 2, 8), and wherein the central element (figs. 6, 8) includes the first pivot element (426).  (Figs. 1-13, paragraphs 27-135.)  
With respect to claim 17, Hill et al., as modified, discloses the bottom suspension bar (414, 418) includes a pair of lower suspension arms (414, 418) each having an inner end rotatably coupled together at a second pivot element (424).  (Figs. 1-13, paragraphs 27-135.)  
With respect to claim 18, Hill et al., as modified, discloses the four-bar linkage assembly includes a central element (figs. 6, 8) rigidly coupled to the frame (figs. 2, 8), and wherein the first pivot element (426) and the second pivot element (424) are rigidly coupled to the central element (figs. 6, 8).  (Figs. 1-13, paragraphs 27-135.)
With respect to claim 19, Hill et al., as modified, discloses a first one (238) of the pair of upper suspension arms extends parallel (fig. 4) to a first one (418) of the pair of lower suspension arms, and a second one (236) of the pair of upper suspension arms extends parallel (fig. 4) to a second one (414) of the pair of lower suspension arms.  (Figs. 1-13, paragraphs 27-135.)  

Allowable Subject Matter
Claims 1-6 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614